PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,683
Filing Date: 20 Mar 2018
Appellant(s): KITANO et al.



__________________
Douglas P. Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2000245377 A) in view of Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
Citations to Nakao et al. are taken from the USPTO translation provided with the Office Action dated 8/5/2020.
The limitation “raw material powder” is given its broadest reasonable interpretation consistent with the specification to mean any raw materials of usual instant noodles (paragraph 13) and the limitation “compression” is similarly interpreted to mean the degree of thickness reduction of the noodle belt characterized by the equation [(A-B)/A * 100], where A is the initial thickness of the noodle belt before the large diameter roller and B is the thickness of the noodle belt after the large diameter roller (paragraphs 31, 46 and 57). 
Regarding claim 1, Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising adding kneading water to a raw material powder followed by kneading so as to make a dough and forming a belt therefrom (paragraphs 15-16 and 22), rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The noodles are 
Nakao et al. does not specify the dough is extruded so as to make the noodle belt and using a cutting blade roller.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61), followed by steaming (column 2 line 9) and optional drying (column 4 line 15). The dough can be extruded into sheets, followed by processing the sheets into pasta threads (column 4 lines 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, since Nakao et al. already suggests that the kneaded raw material can be formed into a noodle strip using conventional methods (paragraph 22), in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Nakao et al. does not teach using a cutting blade roller.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneading to make a dough, making a noodle belt from the dough (column 4 line 66 to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, since Nakao et al. already teaches that the noodles can be cut by well-known cutting device according to conventional methods (paragraph 25) and already recites a “round blade” (paragraph 76), as a matter of manufacturing choice for the particular type of cutting element used to form noodle strings, and to combine prior art elements according to known methods to yield predictable results in noodle cutting KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Nakao et al. does not teach the single rolling operation is performed with a large-diameter pressing roller having a diameter in a range from 400 mm to 600 mm. 
Oakes teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3). The large diameter roller allows for production of full, smooth, and compact sheets of dough having low thickness from a variety of doughs (page 2 lines 5-9), allows for high sheeting speeds (page 2 lines 23-25), allows the dough to be rolled without flour for better control over the dough sheet (page 2 lines 78-82), prevents overworking the dough (page 2 lines 87-90), and allows for more uniformly feeding the dough between rollers (page 2 lines 91-96). Oakes is considered analogous art since the reference is in Applicant’s field of endeavor, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. such that the rollers of the first rolling operation have a diameter of 400 mm to 600 mm in order to similarly provide a full, smooth, and compact sheet of dough having low thickness, increase production by using high sheeting speeds, eliminate the need for extra flour when rolling to enhance control and minimize manufacturing costs, to ensure the dough is not overworked, to facilitate uniform feeding of the dough through the rollers, and since the claimed values would have been used during the course of normal experimentation and optimization procedure to do the same factors stated above.
Regarding claim 5, Nakao et al. does not specifically teach forming the noodle belt by an extruder under atmospheric pressure or pressure lower than atmospheric. Since the claim recites “atmospheric pressure or pressure below atmospheric”, the claim is construed to recite alternatives. When one limitation is in effect, the other is construed to be optional. For the sake of examination, the limitation “pressure below atmospheric” is chosen.
As stated for the combination applied to claim 1, Nobuyasu et al. teaches the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the process of Nakao et al. to extrude the dough under reduced pressure for the same reasons stated for claim 1, particularly in order to similarly de-aerate the dough to produce desirable dense-tissue pasta, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Regarding claims 7-8, Nakao et al. teaches the rolling out the noodle belt comprises, in addition to the single rolling operation, two additional rolling operations of the noodle belt to achieve a desired final thickness prior to cutting and steaming (paragraphs 24 and 29-30). Thus the method has no more than three rolling operations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 7-8 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (particularly claim  of U.S. Patent No. 8,993,029 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘029 patent does not teach extruding a noodle belt, rolling out the belt into a predetermined thickness by a predetermined number of rolling operations with one or more pressing rollers, the cutting being done by a cutting blade roller, frying, at least one of the pressing rollers is a large diameter roller having a diameter of 400 mm or more, and the compression of the noodle belt using the large diameter rolling being 90% or more.
Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The noodles are compressed using at least one roll among several rounds of rolling, where the rolling rate (compression ratio) of the at least one roll can be 75-90% (paragraphs 13 and 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘029 patent to roll out the belt, at least one of the rolling operations compressing the belt at least 90%, and frying since doing so is known for making noodles, and to improve noodle texture as taught by Nakao et al.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneading to make a dough, making a noodle belt from the dough (column 4 line 66 to column 5 lines 4 and 15-16), rolling the belt into a determined thickness using a pressing roller, and cutting the rolled out noodle belt with a cutting blade roller to obtain noodle strings (column 5 lines 16-17; column 7 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, as a matter of manufacturing choice for the particular type of cutting element used to form noodle strings, and to combine prior art elements according to known methods to yield predictable results in noodle cutting KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc.,
Oakes teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3). The large diameter roller allows for production of full, smooth, and compact sheets of dough having low thickness from a variety of doughs (page 2 lines 5-9), allows for high sheeting speeds (page 2 lines 23-25), allows the dough to be rolled without flour for better control over the dough sheet (page 2 lines 78-82), and prevents overworking the dough (page 2 lines 87-90). Oakes is considered analogous art since the reference is in Applicant’s field of endeavor, specifically processes of compressing dough sheets using a roller.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘029 patent such that the rollers of the first rolling operation have a diameter of 400 mm to 600 mm in order to similarly provide a full, smooth, and compact sheet of dough having low thickness, increase production by using high sheeting speeds, eliminate the need for extra flour when rolling to enhance control and minimize manufacturing costs, to ensure the dough is not overworked, and since the claimed values would have been used during the course of normal experimentation and optimization procedure to do the same factors stated above.

Claims 1, 5 and 7-8 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 (particularly claim 4) of U.S. Patent No. 9,723,862 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘862 patent does not specifically teach rolling out the belt into a predetermined thickness by a predetermined number of rolling operations with one or 
Ishii et al. teaches the noodles can be steamed for gelatinization (column 6 lines 13-15). It would have been obvious to one of ordinary skill in the art at the time of the invention to steam the noodles of the ‘862 patent in order to similarly gelatinize the noodles for consumption.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘862 patent, and would have been obvious for the same reasons.

Claims 1, 5 and 7-8 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (particularly claim 1) of copending Application No. 16/082,828 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘828 application does not specifically teach kneading water, the cutting being done by a cutting blade roller, at least one of the pressing rollers is a large diameter roller having a diameter of 400 mm or more, and the compression of the noodle belt using the large diameter rolling being 90% or more.
Ishii et al. teaches adding water to the raw material powder to form the dough (column 4 line 66 to column 5 line 4). It would have been obvious to one of ordinary skill 
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘828 application, and would have been obvious for the same reasons.
This is a provisional nonstatutory double patenting rejection.

(2) Response to Argument
Appellant argues on pages 6-7 that a single rolling operation performed with a roller having a diameter of 400-600 mm provides unexpected results with respect to oil content (and reduction thereof) in the instant fried noodles, and points to results provided in paragraphs 29-69 of the specification summarized by tables 1 and 3. MPEP 716.02(c)I states “Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness.” See In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). 
The data provided by Appellant does not appear to indicate unexpected results. Rather, the data suggests to one of ordinary skill that the oil content of rolling operations with a 400-600 mm diameter roll are actually expected as the oil content of the fried noodles decreases in a linear matter from the smallest roller diameter (90 mm) to the largest (600 mm). This is particularly the case for a single rolling operation having a 2 value of 0.9934, i.e. a very strong fit and low variation from the trend line (figure 1 below). Therefore it would have been reasonable to similarly expect the oil content to decrease in a linear manner when using a roller having a diameter within Appellant’s claimed range.
[Chart]
Figure 1. Oil content versus roller diameter with respect to a single rolling operation having a compression ratio of 92% (experiments A1-1 through A1-5).

Appellant argues on pages 7-8 that a compression ratio of 90% or more during a single rolling operation also results in decreased oil content. The results from experiments A1 to A3 and B1 to B3 similarly suggest that the oil content of the fried noodles would have been reduced in a predictable trend as compression ratio of the first rolling operation is increased. The results do not indicate that a compression ratio of 90% or more leads to significant changes, i.e. an exceptional and significant reduction of oil content in the fried noodles. For example, experiment A3-1 uses a compression ratio of 88% in the first rolling operation which ultimately results in an oil content of 15.1% (paragraph 57; tables 1 and 3), experiment A2-1 uses a compression ratio of 
Appellant argues on pages 9-10 that Nakao’s teachings are based on using a 90 mm diameter roller, and therefore does not suggest using a roller having a diameter in the claimed range, and does not provide a specific teaching of the first compression ratio being 90% or more, only that the reference discloses a broad range of 60% or more or that from about 75% to about 90%.
Regarding Appellant’s argument that Nakao does not teach a roller having the claimed diameter, the rejection relies on a combination of the prior art, particularly in view of Oakes which teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3). The diameter provides advantages such as production of full, smooth, and compact sheets of dough having low thickness from a variety of doughs (page 2 lines 5-9), allows for high sheeting speeds (page 2 lines 23-25), allows the dough to be rolled without flour for better control over the dough sheet (page 2 lines 78-82), prevents overworking the dough (page 2 
Regarding the argument that Nakao does not teach the claimed compression ratio, the reference specifically recites “the rolling rate of at least one roll among the several rounds of continuous roll rolling is adjusted to about 60% or higher, preferably, about 75-90%” (paragraph 24), see also paragraph 50, which overlaps the claimed range. MPEP 2144.05.I. states "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F .2d 257, 191 USPQ 90 (CCPA 1976)." Furthermore, the reference teaches a range of "60% or higher" (paragraph 24), which encompasses applicant's claimed range. While a ratio of 75-90% is a preferred range, MPEP 2123.I-II. recites "A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989)." and "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & 
Additionally, the data in Appellant’s disclosure indicates that roller diameter and compression ratio provides results that would have been expected by one of ordinary skill in the art as stated above.
Appellant argues on pages 10-11 that Nakao teaches 3-8 rolling operations and does not teach or suggest a single roller having the claimed diameter and compression ratio. As stated above, Nakao specifically teaches “the rolling rate of at least one roll among the several rounds of continuous roll rolling is adjusted to about 60% or higher, preferably, about 75-90%” (paragraph 24). Thus the reference suggests that the first roller can provide a compression rate of 90%. The combination applied to the rejection of claim 1 suggests using a large diameter roller for the advantages of such a diameter taught by Oakes. It is noted that the process of Nakao is not modified such that every roller has the claimed diameter as Appellant states. Only the first roller of Nakao is modified to have the claimed diameter for the advantages taught by Oakes. Regarding Appellant’s statement that Oakes teaches “if a diameter of a roller is larger, the roller becomes heavier, and more power is needed for operation” (page 2 lines 50-65), it is noted that this is in reference to a roller having a diameter larger than 36 inches (~914 mm), which is significantly outside the claimed range.
Appellant argues on pages 11-13 that Nakao and Oakes are not analogous arts as the references are directed to making different types of products having different desired features, i.e. Nakao is directed to fried noodles which are reconstituted with hot 
Regarding the field of endeavor, Appellant adopts a narrow interpretation of this test for analogous art. While the particular dough types between Oakes and Nakao may not be the same, both references are nonetheless directed to dough rolling/compressing operations, and minimizing the number of rolling operations. Additionally, as previously stated, Oakes disclosing a preferred embodiment (bakery dough) does not constitute a teaching away from a broader disclosure of rolling dough products in general. Oakes explicitly states that the roller can be equally well applied to other dough sheeting devices which employ rollers (page 2 lines 74-77), suggesting that the roller can be applied to sheeting types of doughs other than those disclosed by Oakes. The reference does not disclose or otherwise indicate that the roller does not work with noodle dough, and the combination would have been further obvious considering Nakao already teaches using dough rollers.
Oakes teaches other advantages to using a large diameter roller as stated above. One skilled in the art would have reasonably expected these advantages to be transferred to the sheeting of noodle dough. This is particularly since both Nakao et al. and Oakes are directed to the process of compressing a sheet of dough using rollers, since Nakao et al. already suggests wanting uniform texture by performing excessive roll rolling to the noodle in at least one rolling operation (paragraph 24 and 50), and the noodle sheet is made from conventional dough materials known to also be used in 
Appellant’s arguments against the nonstatutory double patenting rejections are not persuasive for the same reasons stated above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
                                                                                                                                                                                                     /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.